Citation Nr: 1533474	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from September 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 (RO) in Cleveland, Ohio, on brokerage for the RO in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2001 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not file a timely appeal of the rating decision. 

2.  Evidence submitted subsequent to the December 2001 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final as to the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  New and Material Evidence Analysis

For the reasons discussed below, the Board finds that the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a December 2001, the RO denied the Veteran's original claim for service connection for bilateral hearing loss.  The RO noted that the Veteran had a diagnosis of hearing loss.  However, the evidence did not show that the hearing loss occurred in or was caused by service.  The Veteran did not appeal the rating decision and it became final.

The evidence of record at the time of the last final rating decision in December 2001 included the Veteran's service treatment records and an October 2001 VA examination report, which provided a negative nexus opinion.  

Since the last final rating decision in December 2001, a December 2013 private opinion has been added to the claims file.  A private physician stated that, "It is my professional opinion it is more likely than not the hearing loss of [the Veteran] may be due to severe noise exposure while on duty with the military."  The private opinion indicates that the Veteran's hearing loss may be related to service.  As the opinion relates to an unproven element of the Veteran's claim, namely that there is a nexus between his bilateral hearing loss and service, it raises a reasonable possibility of substantiating the claim.  Thus, the December 2013 private opinion is new and material.  As new and material evidence has been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.



ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.



REMAND

The Board finds that in light of the December 2013 private opinion, a new VA opinion is necessary to address whether the Veteran's bilateral hearing loss is related to service.  The December 2013 private opinion is equivocal, in that the physician noted it was "more likely than not the hearing loss of [the Veteran] may be due to severe noise exposure while on duty with the military [emphasis added]."  Thus, the opinion has limited probative value.  As there is a negative nexus opinion of record from October 2001, a new opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner of appropriate expertise to give an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss is etiologically related to service.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


